         Case 1:19-cv-01422-PAE Document 7-1 Filed 02/15/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

CAPRI SUN GMBH,                                      Civil Action No. _______________
                       Plaintiff,                    DECLARATION OF A. JOHN P.
                                                     MANCINI IN SUPPORT OF
       vs.
                                                     PLAINTIFF’S EX PARTE
AMERICAN BEVERAGE CORPORATION,                       APPLICATION FOR LEAVE TO FILE
                                                     COMPLAINT AND CERTAIN
                       Defendant.                    EXHIBITS UNDER SEAL




       I, A. John P. Mancini, declare as follows:

       1.      I am a partner at the law firm of Mayer Brown LLP, counsel for Plaintiff Capri

Sun GmbH (“Plaintiff”) in the above-captioned matter. I am admitted to practice law before this

Court. I have personal knowledge of the facts stated in this declaration and if called as a witness,

I could and would competently testify thereto.

       2.      I respectfully submit this declaration in support of Plaintiff’s Ex Parte

Application for Leave to File Complaint and Accompanying Papers Under Seal that is being

filed concurrently.

       3.      Plaintiff seeks to file under seal paragraphs 4, 5, 6, 13, 21, 23, 24, 26, 27, 28, 29,

31, 33, 34, 35, 36, 37, 38, 39, 40, 77, 79, 81, 83, 85, 87, 89, 91, 93, and 95 of the Complaint,

which contain highly sensitive and confidential information concerning the terms of the parties’

             Licensing Agreement, a copy of the proposed redactions attached hereto as Exhibit

1. Plaintiff also seeks to file under seal portions of the breach notices, which contain highly

sensitive and confidential information concerning the terms of the parties’               Licensing

Agreement, copies of the proposed redactions attached hereto as Exhibit 3-5.
Case 1:19-cv-01422-PAE Document 7-1 Filed 02/15/19 Page 2 of 2
